Citation Nr: 0948041	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1943 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge 
in January 2009.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a total disability rating based on 
individual unemployability (TDIU).

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: Bilateral hearing loss, 
currently rated as 50 percent disabling; tinnitus, currently 
rated as 10 percent disabling; residuals of gunshot wound 
scars to the right buttock and thigh, muscle group XVII, 
currently rated as 20 percent disabling; residuals of gunshot 
wound scars to the right shoulder, muscle group IV, currently 
rated as 10 percent disabling; and a carbuncle scar on the 
nape of the neck, currently assigned a non-compensable (0 
percent) disability rating.  As of December 2004, the Veteran 
had a combined evaluation of 70 percent for his service 
connected disabilities.    

VA treatment records also show treatment for a number of non-
service connected disabilities, including arthritis, 
hypertension, glaucoma, benign prostatic hyperplasia, 
allergic rhinosinusitis, B12 deficiency, and hypothyroidism.  

In a January 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran asserted that in addition to suffering 
from severe bilateral hearing loss and tinnitus, the 
residuals of his gunshot wounds make it difficult to stand 
for long periods and that he wobbles when he walks.  Hearing 
Transcript, 1/13/2009, at 5.  He also stated that he suffers 
from poor balance, dizziness, headaches, and stuffiness in 
the ears, which he believes are related to his service 
connected ear problems.  Id. at 11.

In March 2009, the Board remanded the case to afford the 
Veteran a medical examination to determine the degree of 
functional impairment caused by his service connected 
residuals of gunshot wounds to the right buttock, thigh and 
shoulder.  Additionally, the examiner was asked to render an 
opinion as to whether the Veteran's complaints of dizziness, 
headaches, poor balance, and stuffy ears are caused by his 
service connected bilateral hearing loss and tinnitus and 
whether the Veteran's service connected disabilities alone, 
without considering other non-service connected disabilities, 
are at least as likely as not sufficient to prevent him from 
pursuing substantially gainful employment.

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

Unfortunately, the Board's request for a medical opinion as 
to whether the Veteran's service connected disabilities 
alone, without considering other non-service connected 
disabilities, are at least as likely as not sufficient to 
prevent him from pursuing substantially gainful employment, 
was not complied with.  Therefore, the Board must again 
remand this matter to obtain the requested opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A qualified medical professional 
should render an opinion as to whether the 
Veteran's service connected disabilities 
alone, without considering other non-
service connected disabilities, are at 
least as likely as not sufficient to 
prevent him from pursuing substantially 
gainful employment.  The case may be 
referred to the March 2009 
physician/examiner; if such examiner is 
not available, the case should be referred 
to another qualified examiner for an 
opinion.  If the examiner deems another 
examination advisable to respond to the 
opinion request, such examination should 
be scheduled.  If the examiner is unable 
to render an opinion without resorting to 
speculation, he or she should so state and 
explain why any opinion would be 
speculative.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

